In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00432-CV


                         IN RE ROBERT BABCOCK, RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                       January 5, 2015

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is relator’s application for writ of mandamus asking us

to order the court reporter of the 100th Judicial District Court of Donley County to file “a

complete and accurate Reporter’s Record” of his trial with the court of appeals. The

reporter has purportedly not done so.

       First, relator Robert Babcock is required to file a petition that contains those

requirements set forth in Rule 52.3 of the Texas Rules of Appellate Procedure as well

as an appendix. He has not done so. Particularly, we note that although relator states

that he has filed a motion with the trial court for the court reporter to file a complete and

accurate reporter’s record, he has not provided us with a copy of the same or any order

entered by the trial court on that motion.
      Second, we have no jurisdiction to issue a writ of mandamus except against a

district or county judge or as may be necessary to protect our jurisdiction. TEX. GOV’T

CODE ANN. § 22.221 (West 2004); In re Simmonds, 271 S.W.3d 874, 878 (Tex. App.—

Waco 2008, orig. proceeding); compare Chase Oil & Gas Ltd. v. Dearen, 801 S.W.2d 3,

5 (Tex. App.—Waco 1990, orig. proceeding ) (stating that a mandamus may issue

against a court reporter to protect the jurisdiction of the court of appeals). Our records

do not show that relator has an appeal pending with this court, and he does not provide

us with any information in that regard. Therefore, we have no authority to enter an

order of mandamus against the court reporter.

      Third, mandamus is an extraordinary remedy and is available only when no other

adequate remedy exists. In re C.S., 277 S.W.3d 82, 84 (Tex. App.—Amarillo 2009,

orig. proceeding). Relator does not explain how the reporter’s record is incomplete or

inaccurate. Moreover, even assuming that relator has a pending appeal, Rule 34.6 of

the Texas Rules of Appellate Procedure provides for supplementation and correction of

inaccuracies in the reporter’s record.    Therefore, relator has an adequate remedy

outside of mandamus.

      Accordingly, the petition for writ of mandamus is denied.




                                                       Brian Quinn
                                                       Chief Justice




                                            2